OPINION — AG — ** PROFESSIONS AND OCCUPATIONS ** (1) THE BOARD OF EMBALMERS AND FUNERAL DIRECTORS MAY NOT, BY RULE, REGULATION OR POLICY, PROHIBIT AN APPLICANT FROM SERVING AS AN APPRENTICE WHILE ENROLLED AS A STUDENT SO LONG AS THE APPLICANT SERVES THE APPRENTICESHIP PERIOD EITHER BEFORE OR SUBSEQUENT TO GRADUATION FROM A SCHOOL OF MORTUARY SCIENCE. (2) AN INDIVIDUAL MAY NOT BE ISSUED AN EMBALMER OR FUNERAL DIRECTOR'S LICENSE UNLESS SUCH PERSON HAS OBTAINED A DIPLOMA OR OTHER EVIDENCE OF COMPLETION OF COURSES OF STUDY WHICH SHALL HAVE THE SAME LEVEL OF ACHIEVEMENT AS A DIPLOMA, ACCORDING TO THE STATUTORY REQUIREMENTS IMPOSED, AS ISSUED BY THE GOVERNING OFFICIALS OF AN APPROVED SCHOOL OF MORTUARY SCIENCE. CITE: 59 O.S. 1971 396.3 [59-396.3] (PAUL C. DUNCAN)